V. J. Brennan, J.
(dissenting), I cannot concur with my colleagues.
There was no question here of mistaken identity. The defendant was known to the Complainant, aged nine, for some time. He had the permission of the parents to take him fishing so the boy and the parents knew the defendant, thereby excluding any question of identification.
The complainant testified that the defendant took him and the defendant’s stepson to a "secret place”, unzipped their pants, and began fondling their private parts as well as performing acts of fellatio upon them.
Defendant claims the date fact is absolute in this case—negative. Our Supreme Court in People v Swift, 172 Mich 473, 488; 138 NW 662 (1912), said, and this has not been changed:
*290"Time was not of the essence of this offense. It could be stated in the information as one time, and the proof might show another; evidence could be given of such an act within the jurisdiction of the court and the statute of limitations, and the act indicated by the evidence could thenceforth be deemed the act charged.”
The trial court based his instructions on the ruling of that case. My colleagues have said that the charge was erroneous in that the date for the jury to consider was not specified. I cannot agree with them. The prosecutor is not bound, in a case of this nature, to prove that the act was committed on a certain date. The reasoning of the Supreme Court is clear. It simply is that children usually cannot be examined and cross-examined and remember specific dates. Therefore, the only critical areas are: Is this the person and what exactly was done? After that, if the elements have been established, then the fact finders, that is the jury in this case, must determine whether those elements have been proven beyond a reasonable doubt. I feel in this case they have.
The defendant claims that the testimony of the minor child confined the date to a specific time and, therefore, the trial court could not instruct the jury that the date that the offense was committed is not a material element of the offense. Defendant’s contentions are erroneous.
In gross indecency cases such as this involving minor children where dates and times are sometimes difficult to pinpoint, the only areas of concern of our courts have been identity and the credibility of the witnesses.
Here the jury chose to believe the child on the question of whether the defendant did or did not commit the acts charged.
I would affirm the conviction.